Exhibit 10.2

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is made and entered into as of April 5,
2012, by and among Phototron Holdings, Inc., a Delaware corporation (the
“Company”), the parties listed on Exhibit A attached hereto (the “SGT
Stockholders”), and the parties listed on Exhibit B attached hereto (the
“Investor Stockholders”, and together with the SGT Stockholders, collectively,
the “Stockholders”).

RECITALS

WHEREAS, the Stockholders own shares of capital stock of the Company; and

WHEREAS, the Stockholders desire to enter into this Agreement to provide for
their respective rights and obligations with respect to the capital stock of the
Company and other matters, on the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual premises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.               Voting Provisions Regarding Board of Directors.

1.1            Size of Board. Each Stockholder agrees to vote, or cause to be
voted, all Voting Shares (as defined below) owned by such Stockholder, or over
which such Stockholder has voting control, from time to time and at all times,
in whatever manner as shall be necessary to ensure that the size of the
Company’s Board of Directors (the “Board”) shall be set and remain at five (5)
directors.

1.2            Board Composition. Each Stockholder agrees to vote, or cause to
be voted, all Voting Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that at each annual or special meeting of
the stockholders of the Company at which an election of directors is held or
pursuant to any written consent of the stockholders, the following persons shall
be elected to the Board:

(a)             Two (2) persons designated by Sterling C. Scott (the “SGT
Representative”), which persons shall initially be Sterling C. Scott with one
seat remaining vacant, for so long as the SGT Stockholders or any of their
Affiliates (as defined below) continue to own beneficially shares of Common
Stock (as defined below) (including shares of Common Stock issued or issuable
upon conversion or exchange of any securities convertible into or exchangeable
for shares of Common Stock or Preferred Stock (as defined below));

(b)            One (1) person designated by the SGT Representative, (i) which
individual must be and remain at all times while serving as a member of the
Board, an “independent” (as defined in Nasdaq Marketplace Rule 5605(a)(2) (or
any successor thereto)) and (ii) which seat shall initially remain vacant, for
so long as the SGT Stockholders or any of their Affiliates continue to own
beneficially shares of Common Stock (including shares of Common Stock issued or
issuable upon conversion or exchange of any securities convertible into or
exchangeable for shares of Common Stock or Preferred Stock);

(c)             One (1) person designated by W-Net Fund I, L.P., a Delaware
limited partnership (the “Investor Representative”), which individual shall
initially be Craig Ellins, for so long as the Investor Stockholders or any of
their Affiliates continue to own beneficially shares of Common Stock (including
shares of Common Stock issued or issuable upon conversion or exchange of any
securities convertible into or exchangeable for shares of Common Stock or
Preferred Stock); and

(d)            One (1) person designated by the Investor Representative, (i)
which individual must be and remain at all times while serving as a member of
the Board, an “independent director” (as defined in Nasdaq Marketplace Rule
5605(a)(2) (or any successor thereto)) and (ii) which seat shall initially
remain vacant, for so long as the Investor Stockholders or any of their
Affiliates continue to own beneficially shares of Common Stock (including shares
of Common Stock issued or issuable upon conversion or exchange of any securities
convertible into or exchangeable for shares of Common Stock or Preferred Stock).

To the extent that any of clauses (a)-(d) above shall not be applicable, any
member of the Board who would otherwise have been designated in accordance with
the terms thereof shall instead be voted upon by all the stockholders of the
Company entitled to vote thereon in accordance with, and pursuant to, the
Company’s Certificate of Incorporation or Bylaws then in effect.

1.3            Failure to Designate a Board Member. In the absence of any
designation from the Persons or groups with the right to designate a director as
specified above, the director previously designated by them and then serving
shall be reelected if still eligible to serve as provided herein.

1.4            Removal of Board Members. Each Stockholder also agrees to vote,
or cause to be voted, all Voting Shares owned by such Stockholder, or over which
such Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that:

(a)             no director elected pursuant to Sections 1.2 or 1.3 hereof may
be removed from office other than for cause unless (i) such removal is directed
or approved by the affirmative vote of the Person, or of the holders of at least
a majority of the shares of stock, entitled under Section 1.2 hereof to
designate that director or (ii) the Person(s) originally entitled to designate
or approve such director or occupy such Board seat pursuant to Section 1.2
hereof is no longer so entitled to designate or approve such director or occupy
such Board seat;

(b)            any vacancies created by the resignation, removal or death of a
director elected pursuant to Sections 1.2 or 1.3 hereof shall be filled pursuant
to the provisions of this Section 1; and

(c)             upon the request of any party entitled to designate a director
as provided in Sections 1.2(a)-(d) hereof to remove such director, such director
shall be removed.

All Stockholders agree to (a) attend the Company’s stockholders’ meeting, and
any adjournment thereof, and (b) execute any written consents, required to
perform the obligations of this Agreement, and the Company agrees at the request
of any party entitled to designate directors to call a special meeting of the
Company’s stockholders for the purpose of electing directors.

1.5            No Liability for Election of Recommended Directors. No
Stockholder, nor any affiliate of any Stockholder, shall have any liability as a
result of designating a person for election as a director for any act or
omission by such designated person in his or her capacity as a director of the
Company, nor shall any Stockholder have any liability as a result of voting for
any such designee in accordance with the provisions of this Agreement.

1.6            Irrevocable Proxy and Power of Attorney. Each Stockholder hereby
appoints the then current Chief Executive Officer of the Company, as such
Stockholder’s true and lawful proxy and attorney, with the power to act alone
and with full power of substitution, to vote all of such Stockholder’s Voting
Shares as set forth in this Agreement and to execute all appropriate instruments
consistent with this Agreement on behalf of such Stockholder if, and only if,
such Stockholder (a) fails to vote or (b) attempts to vote (whether by proxy, in
person or by written consent), in a manner which is inconsistent with the terms
of this Agreement, all of such Stockholder’s Voting Shares or execute such other
instruments in accordance with the provisions of this Agreement within five (5)
days of the Company’s or any other party’s written request for such
Stockholder’s written consent or signature. The proxy and power granted by each
Stockholder pursuant to this Section 1.6 are coupled with an interest and are
given to secure the performance of such Stockholder’s duties under this
Agreement. Each such proxy and power will be irrevocable for the term hereof.
The proxy and power, so long as any party hereto is an individual, will survive
the death, incompetency and disability of such party or any other individual
Stockholder holding Voting Shares and, so long as any party hereto is an entity,
will survive the merger or reorganization of such party or any other entity
holding Voting Shares.

1.7            Definitions. As used herein, the following terms shall have the
following meanings:

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.

“Control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization, government or any
agency or political subdivision thereof or other entity.

“Voting Shares” means any securities of the Company the holders of which are
entitled to vote for members of the Board, including, without limitation, all
shares of common stock (“Common Stock”) and preferred stock (“Preferred Stock”)
of the Company, by whatever name called, now owned or subsequently acquired by a
Stockholder, however acquired, whether through stock splits, stock dividends,
reclassifications, recapitalizations, the conversion or exchange of any
securities convertible into or exchangeable for shares of Common Stock or
Preferred Stock, similar events or otherwise.

1.8            Schedule 14f-1. To the extent applicable, the election of the
directors set forth in Section 1.2 hereof shall be subject to applicable
regulatory requirements, including the preparation, filing and distribution to
the Company’s stockholders of an information statement required by Rule 14f-1
promulgated under the Securities Exchange Act of 1934, as amended, and the
completion of the requisite waiting period following such filing and
distribution.

2.               Miscellaneous.

2.1            Amendment and Waiver of Rights. Any provision of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of (a) the Company, (b) the SGT Stockholders (and/or any of
their permitted successors or assigns) holding a majority of the Voting Shares
then held by all SGT Stockholders (and/or any of their permitted successors or
assigns) (the “Required SGT Stockholders”), and (c) the Investor Stockholders
(and/or any of their permitted successors or assigns) holding a majority of the
Voting Shares then held by all Investor Stockholders (and/or any of their
permitted successors or assigns) (the “Required Investor Stockholders”). Any
amendment or waiver effected in accordance with this Section 2.1 shall be
binding upon each SGT Stockholder, each Investor Stockholder, each permitted
successor or assignee of such SGT Stockholder or Investor Stockholder and the
Company.

2.2            Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by facsimile, electronic mail, or
overnight courier (providing proof of delivery). All communications shall be
sent to the respective parties at their address as set forth on Exhibit A or
Exhibit B hereto, or to such address, facsimile number or email address as
subsequently modified by written notice given in accordance with this Section
2.2. If notice is given to the Company, it shall be sent Phototron Holdings,
Inc., 717 E. Gardena Blvd., Gardena, California 90248, Attn: Chief Executive
Officer, Fax: (818) 992-0202.

2.3            Entire Agreement. This Agreement, together with all the exhibits
hereto, constitute the entire agreement and understanding of the parties hereto
with respect to the subject matter of this Agreement, and supersede any and all
prior understandings and agreements, whether oral or written, between or among
the parties hereto with respect to the specific subject matter hereof.

2.4            Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

2.5            Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

2.6            No Third-Party Beneficiaries. Except as expressly provided
herein, this Agreement is not intended to confer upon any Person other than the
parties hereto any rights or remedies.

2.7            Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the Company, the Required SGT Stockholders
and the Required Investor Stockholders. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and assigns.

2.8            Titles and Headings. The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement. Unless otherwise specifically stated,
all references herein to “sections” and “exhibits” will mean “sections” and
“exhibits” to this Agreement.

2.9            Costs and Attorneys’ Fees. In the event that any action, suit or
other proceeding is instituted concerning or arising out of this Agreement or
any transaction contemplated hereunder, the prevailing party shall recover all
of such party’s costs and attorneys’ fees incurred in each such action, suit or
other proceeding, including any and all appeals or petitions therefrom.

2.10         Further Assurances. The parties hereto agree to execute such
further documents and instruments and to take such further actions as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

2.11         Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument. In the event that any signature
is delivered by facsimile transmission or any other electronic means, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or electronic signature page were an original thereof.

2.12         Termination. This Agreement shall continue in full force and effect
from the date hereof through the earliest of the following dates, on which date
it shall terminate in its entirety: (a) the date as of which the parties hereto
terminate this Agreement by written consent of the Required SGT Stockholders and
the Required Investor Stockholders, (b) the date on which (i) all of the SGT
Stockholders (and any of their permitted successors or assigns) or (ii) all of
the Investor Stockholders (and any of their permitted successors or assigns),
cease to own any Voting Shares and (c) April 5, 2014.

 
 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

COMPANY:

Phototron Holdings, Inc.,
a Delaware corporation

 

 

By: /s/ Craig Ellins

Name: Craig Ellins

Title: President

 
 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

SGT STOCKHOLDERS:

 

/s/ Sterling Scott
Sterling C. Scott

The Lauri S Bilawa Trust



By:
Name:
Its:


/s/ Jordan Scott
Jordan W. Scott


The Scott Family Trust

 

By:
Name:
Its:

/s/ Elisabeth Wedam

Elisabeth M. Wedam


/s/ Joseph Andreae
Joseph Andreae


/s/ Kyle Tracey
Kyle Tracey


/s/ Vicki Tracey
Vicki Tracey

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

SGT STOCKHOLDERS (cont):



/s/ Justin Manns
Justin Manns


/s/ Rami Vardi
Rami Vardi


/s/ David Zemach
David Zemach


/s/ Ben Beaulieu
Ben Beaulieu


/s/ Jay Wright
Jay Wright

 

 

 
 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

INVESTOR STOCKHOLDERS:

W-net Fund I, L.P.,
a Delaware limited partnership

 

 

By: /s/ David Weiner

Name: David Weiner
Title: Manager of the General Partner


Europa International Inc.,
a Delaware corporation

 

 

By: /s/ Fred Knoll

Name: Fred Knoll

Title: Investment Manager

 

 

 
 

EXHIBIT A

List of SGT STOCKHOLDERS

Name, Address, Fax and E-Mail

Number of Shares

Sterling C. Scott
2315 Georgia Village Way
Silver Spring, Maryland 20902
Fax: (301) 593-3389
Email: Sscott1301@yahoo.com

 

36,205,064

The Lauri S Bilawa Trust
165 Goshawk Ridge Road
Park City, Utah 84098
Fax: (435) 615-7101

Email: labilawa@yahoo.com

 

18,487,692 Jordan W. Scott
19826 Victory Blvd.
Woodland Hills, California 91367

24,650,256

The Scott Family Trust
3701 Royal Oak Drive

North Little Rock, Arkansas 72116
Fax: (501) 812-4789



13,865,769

Elisabeth M. Wedam
2315 Georgia Village Way
Silver Spring, Maryland 20902
Fax: (301) 593-3389

Email: liswedam@aol.com

 

13,865,769

Joseph Andreae
6225 Tampa Ave

Tarzana, California 91335
Fax: (301) 980-7818

 

13,095,449

Kyle Tracey
3553 Elm Drive

Calabassas, California 91302
Fax: (908) 433-3176

Email: Ktracey01@gmail.com

 

7,703,205

Vicki Tracey
10 Ocean Avenue

Monmouth Beach, New Jersey 07750
Fax: (732) 571-3151

Email: victracey@yahoo.com

 

7,703,205

Justin Manns
7751 Alabama Ave, Suite 7

Canoga Park, California 91304
Fax: (301) 523-1087

 

7,703,205

Rami Vardi
22858 Dolorosa St.

Woodland Hills, California 91307
Fax: (310) 987-6670

Email: rvardi@brightlightled.net

 

3,081,282

David Zemach
11847 Riverside Drive, Unit 102
Valley Village, California 91607
Fax: (818) 620-6221

Email: davidzemach@gmail.com

 

3,081,282

Ben Beaulieu
22157 Hackney
West Hills, California 91304
Email: ben@stealthgrow.com

 

4,621,923

Jay Wright
6701 Democracy Boulevard

Bethesda, Maryland 20817
Fax: (301) 524-4759

Email: Jwright22@msn.com

 

2,935,900

 

 
 

EXHIBIT B

List of INVESTOR STOCKHOLDERS

 

Name, Address and E-Mail

Number of Shares
of Common Stock

W-Net Fund I, L.P.
12400 Ventura Blvd. Suite 327
Studio City, California 91604
Attn:  David Weiner
Fax:  (818) 474-7589
E-mail:  dweiner@w-net.com 13,006,242 Europa International Inc.
1114 Avenue of the Americas, 45th Floor
New York, NY 10036
Fax: (212) 808-7475
Email: fredknoll@knollcapital.com 9,337,288

 

